Citation Nr: 9906677	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for psychiatric disability 
currently diagnosed as generalized anxiety disorder 
(previously diagnosed and rated as somatization disorder, 
with depression) (anxiety disorder herein), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO, 
which denied a claim for an increased rating for service-
connected anxiety disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's service-connected psychiatric disability is 
currently diagnosed on most recent VA examination as 
generalized anxiety disorder.  Service connected anxiety 
disorder is manifested, at most, by: anxiety; occasional 
depressed mood and irritability; tight associations; 
appropriate speech content; a subtle affect; no overt 
psychotic, suicidal, or homicidal feelings; no clear evidence 
of panic attacks; and, orientation in all spheres.  

3.  There is no evidence of symptoms attributable to his 
generalized anxiety disorder demonstrating occupational and 
social impairment which includes more than occasional 
decrease in work efficiency and intermittent periods of 
inability  to perform occupation al tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversational normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
generalized anxiety disorder are not met.  38 U.S.C.A. §§ 
1110, 5107(a) (1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.19, 4.130, Diagnostic Code 9400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1949, an RO rating decision established service 
connection for an acquired psychiatric disability, then 
currently diagnosed as anxiety reaction.  In November 1949, 
an RO rating decision assigned an increased 30 percent rating 
for service-connected psychiatric disability, then diagnosed 
as somatization reaction (formerly diagnosed as anxiety 
reaction).  This 30 percent evaluation has remained in effect 
since that time.  It is noted also that in March 1992, 
service connected somatization reaction was expanded to 
include depression.  The Board notes, however, that while the 
particular psychiatric diagnoses have varied from time to 
time, service connection was established for, and service-
connected psychiatric disability has continued to be 
evaluated under, the criteria for mental disorders under 
38 C.F.R. Part 4, currently § 4.132, Diagnostic Code 9400 
(1998).  

The veteran is in receipt of special monthly pension at the 
housebound rate, on account of non-service connected 
disabilities, which include: hemiplegia, left upper 
extremity, status post right cerebral infarct, currently 
evaluated as 80 percent disabling; diabetes mellitus, with 
diabetic retinopathy, currently evaluated as 40 percent 
disabling; hemiplegia, left lower extremity, status post 
right cerebral infarct, currently evaluated as 40 percent 
disabling; status post congestive heart failure, with 
pacemaker placement and hypertension, currently evaluated as 
30 percent disabling; mild aphasia, currently evaluated as 10 
percent disabling; left facial palsy, currently evaluated as 
10 percent disabling.  

In February 1997, the veteran submitted a claim for an 
increased rating for service-connected anxiety disorder.  

VA medical records, dated from February 1996 to May 1997, 
primarily show treatment for multiple, non-service-connected 
disorders, including diabetes mellitus, cerebral vascular 
disease, status post cerebral vascular accident in 1989, 
hypertension, coronary artery disease, history of congestive 
heart failure, chronic obstructive pulmonary disease, and a 
history of left extremity cellulitis and an ulcer.  In 
pertinent part, a February 1996 VA hospital summary indicates 
complaints of stomach upset.  A history of gastroesophageal 
reflux disease was noted.  

In June 1997, a social worker intern noted that the veteran 
complains of a recent 65-pound weight loss over the past 4 
months, reportedly due to his nervous disorder.  The social 
worked noted that the veteran has been seen for this on June 
18, 1997.  A June 18, 1997 treatment record indicates a 
complaint of the veteran that his appetite was not too good, 
as well as some recent weight loss.  No assessment or 
diagnosis was made, and the veteran was to return for follow-
up evaluation in four months.  

In May 1997, the veteran was seen in the emergency room for 
complaints of chills, nausea, and mild right upper quadrant 
pain.  The veteran gave a history of eating chili the night 
before.  Diagnoses included gastroesophageal reflux disease 
(GERD), status post cholecystectomy.  A history of duodenal 
diverticulum diagnosed by upper GI testing was also noted.  

On VA mental disorders examination in March 1997, the 
examiner noted the veteran to be a vague historian, and as 
such, the VA clinical folders were also the source of the 
medical history.  The veteran reported a history of anxiety 
since service, which has been constant and occasionally 
exacerbated when he is exposed to something which reminds him 
of his service in World War II.  He reported persistent 
difficulty with his stomach and anxiety, with a recent 
significant decrease in appetite over the last year, 
reportedly resulting in a lost of approximately 20 pounds.  
Additional complaints included frequent feelings of being 
depressed, lasting in duration from only a few days to as 
much as several months.  The examiner was unable to elicit 
associated neuro-vegatative symptoms with these depressions, 
although on occasion, when depressed, the veteran reported 
experiencing a worsening of his ability to fall asleep, 
pervasive anhedonia, decreased energy, and decreased 
appetite, with increased anxiety.  The veteran denied any 
treatment with antidepressant medication; he denied any 
history of suicidal ideation; self destructive behavior; 
history of rage attacks; violent behavior; or homicidal 
ideation.  The veteran reported no significant history of 
legal problems; he denied any history of hypomanic or manic 
symptoms; or alcohol abuse, except occasional social 
drinking.  The examiner was unable to elicit any history 
suggesting that he suffers from any clear cut panic attacks, 
or increased startle response.  The veteran denied 
experiencing any flashbacks, psychotic symptoms (now or in 
the past), and he denied any prior psychiatric 
hospitalization.  

On examination, the veteran's current weight was 176 pounds, 
with notation that his adult weight had ranged between 200 
and 230 pounds.  As regards his social history, the veteran 
indicated that he rents an apartment in a building owned by 
his former wife, that the couple were divorced in 1987 after 
30 years of marriage.  After service, the veteran obtained a 
bachelors of science degree in business administration in 
1948, and he worked as a real estate and insurance salesman 
until his retirement.  

On mental status examination the veteran was noted to be 
wheelchair bound, with left hemipharesis as a result of a 
cerebral vascular accident ten years ago.  He spoke in a 
markedly dysarthric fashion, but he was thought to be 
generally intelligible.  The rate and flow of his speech was 
within normal limits; his associations were tight; content of 
speech was appropriate; his affect was subtle; he was 
euthymic, and quite anxious throughout the interview and 
occasionally somewhat irritable.  The veteran was not overtly 
psychotic, suicidal or homicidal.  He was oriented in all 
spheres.  The examiner's assessment was that the patient's 
history suggested that the veteran had been suffering from 
generalized anxiety disorder for many years; that the veteran 
may have been experiencing recurrent episodes of major 
depressive disorder which have never been fully diagnosed or 
treated; and that the veteran may suffer from somatization 
disorder.  He was thought to be fully competent and capable 
of managing his benefit payments in his own interest.  

Under Axis I, the diagnosis was generalized anxiety disorder, 
rule out major depressive disorder, recurrent, rule out 
somatization disorder.  Under Axis IV, there were no current 
significant psychosocial or environmental stressors.  A 
Global Assessment of Functioning Score (GAF) of 55 to 60 was 
noted, reflecting moderate to serious symptoms, indicative of 
between moderate impairment of social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers) and serious impairment of social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Washington, 
D.C., American Psychiatric Association, 1994.  


II.  Analysis

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist her 
in developing the facts pertinent to her claim. See 38 
U.S.C.A. § 5107(b) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1998), 
effective from November 7, 1996, a generalized anxiety 
disorder which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses a generalized 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for a 
generalized anxiety disorder manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships.  

A 100 percent disability evaluation is warranted for a 
generalized anxiety disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.

In considering the evidence of record, the Board finds that 
there is no basis for an evaluation in excess of a 30 percent 
rating for the veteran's service-connected anxiety disorder 
under the revised criteria for Diagnostic Code 9400.  In this 
regard, the March 1997 VA psychiatric examination report 
indicates that the veteran was generally intelligible, with 
normal rate and flow of speech, appropriate speech contend, 
tight associations, and subtle affect, although quite anxious 
and occasionally somewhat irritable.  The veteran was not 
overtly psychotic, suicidal or homicidal, he was oriented in 
all spheres, and he was considered to be competent to manage 
his own funds.  The examiner was unable to elicit any history 
suggesting that he suffers from any clear cut panic attacks, 
and he denied any rage attacks or homicidal or suicidal 
ideation.  No impairment of short- or long-term memory was 
found on most recent VA examination, nor was impairment in 
judgment or abstract thinking found.  These symptoms do not 
approach the criteria of a 50 percent evaluation under 
Diagnostic Code 9400.  

The veteran is shown to have obtained an advanced degree 
after service, he worked and maintained a career in real-
estate and as a salesman until his retirement a few years 
ago.  As such, occupational impairment, due solely to 
service-connected anxiety, is not shown to be greater than 
that which is contemplated by a 30 percent evaluation, for 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Accordingly, the Board concludes that no more than a 30 
percent evaluation for service-connected generalized anxiety 
disorder, under the revised version of Diagnostic Code 9411, 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  

In finding so, the Board notes that the March 1997 VA 
examination report contains no evidence of such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; no 
clear evidence of any panic attacks (more than once a week, 
or otherwise); no difficulty in understanding complex 
commands; no impairment of short- and long-term memory; and 
no impaired abstract thinking.  While the Board notes that a 
GAF score of 55 to 60 was noted on most recent examination, 
corresponding to between moderate and severe impairment, the 
objective clinical evidence of record fails to show symptoms 
of service-connected anxiety which warrant an evaluation in 
excess of 30 percent, as detailed above.  Accordingly, the 
Board finds that the veteran's anxiety disorder is most 
appropriately evaluated at the 30 percent rate under the 
revised criteria of Diagnostic Code 9411.  

The Board notes the veteran's assertions that his service-
connected anxiety disorder has recently resulted in 
gastrointestinal difficulty and significant weight loss.  
Firstly, while the Board notes that the veteran's service-
connected psychiatric disorder has included changes in 
diagnosis over the years, primarily from somatization 
disorder to anxiety disorder, service-connected psychiatric 
disability has always been evaluated under the criteria at 
Diagnostic Code 9400.  Secondly, the record shows independent 
diagnoses of GERD, status post cholecystectomy.  The 
veteran's current psychiatric diagnosis is generalized 
anxiety disorder, rule out major depressive disorder, 
recurrent, rule out somatization disorder.  Accordingly, he 
is not presently diagnosed with a somatization disorder.  
Additionally, as regards the veteran's assertion that his 
service-connected anxiety disorder has resulted in weight 
loss of approximately 66 pounds, it is noted that on most 
recent VA examination in March 1997, the veteran's current 
weight was 176 pounds, with notation that his adult weight 
had ranged between 200 and 230 pounds.  No evidence of record 
associates this weight loss notation with service-connected 
anxiety disorder.  While he associates this weight loss and 
his gastrointestinal difficulty with service-connected 
disability, no medical evidence of record substantiates this 
medical assertion.  The veteran's allegations and assertion, 
as they pertain to a question of medical diagnosis, nexus, 
etiology or causation, are not supported by any competent 
medical evidence.  As his lay opinions are not competent 
evidence of a nexus between his history of GERD and any 
gastrointestinal difficulty and service-connected anxiety as 
presently diagnosed.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also, Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Moreover, even if a gastrointestinal disorder or 
excessive weight loss were associated with service-connected 
anxiety disorder, the veteran would be evaluated under the 
dominant (more disabling) aspect of his service-connected 
condition.  See 38 C.F.R. § 4.126 (1998).  

The above decision is based upon the applicable provisions of 
the VA's Schedule for Rating Disabilities. Additionally, 
however, the Board finds that the evidence of record does not 
present an "exceptional or unusual" disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an extra-
scheduler evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998). In this regard, there is no indication that the 
veteran's anxiety disorder has markedly interfered with 
earning capacity or employment status (i.e., beyond that 
interference contemplated by the assigned evaluation), or has 
necessitated frequent periods of hospitalization. As noted 
above, the veteran is shown to have maintained a professional 
career for severe decades until his recent retirement.  As 
noted above, the veteran's anxiety and occasional depression 
and intermittent inability to perform occupational tasks are 
contemplated by the current 30 percent scheduler evaluation.  
In the absence of evidence of such factors as those noted 
above, the Board finds that a remand for compliance with the 
procedures for assignment of an extra-scheduler rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for service-connected 
generalized anxiety disorder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


